Citation Nr: 1331202	
Decision Date: 09/27/13    Archive Date: 10/01/13

DOCKET NO.  10-10 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II.

2.  Entitlement to service connection for a bilateral foot disability, to include right foot deformity.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel



INTRODUCTION

The Veteran served on active duty from November 1968 to November 1971.

This appeal comes before the Board of Veterans' Appeals (Board) from a November 2008 rating decision rendered by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana. 

The Veteran was scheduled for a hearing before the Board in April 2012.  However, he failed to report for this hearing without explanation and has not requested that the hearing be rescheduled.  Although a letter sent to his address of record in May 2012 was returned as undeliverable, the letters notifying him of the Board hearing were sent to his address of record and were not returned as undeliverable.  Therefore, the Veteran's request for a Board hearing is deemed withdrawn.

The record before the Board consists of the Veteran's paper claims file and an electronic file known as Virtual VA.


REMAND

The Board's review of the record reveals that further development is warranted. 

In written statements of record, the Veteran has asserted that his claimed diabetes mellitus and bilateral foot disability are due to herbicide exposure (Agent Orange) during his active service.  

Veterans who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence of non-exposure.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307.  VA interprets 38 C.F.R. § 3.307(a)(6)(iii) as requiring a service member's presence at some point on the landmass or inland waters of Vietnam in order to benefit from the regulation's presumption, and that interpretation has been upheld by the U. S. Court of Appeals for the Federal Circuit.  38 C.F.R. § 3.307(a)(6)(iii); see Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).

The Veteran has contended that he was in Vietnam during active service picking up wounded servicemen and other causalities in black body bags and sending them back to hospitals in Thailand or Okinawa.  In his February 2009 notice of disagreement, the Veteran clarified that he was stationed in Thailand and sometimes volunteered to ride on a medical truck to retrieve wounded soldiers in Vietnam.  The Veteran indicated that he was led to believe that anytime you stepped foot "on their territory" you were exposed to Agent Orange.  

The Veteran's DD Form 214 reflects that during active duty, his military occupational specialty (MOS) was Med Recs Spec (Medical Records Specialist) and he was awarded the Vietnam Service Medal with two stars.  Additional service personnel records detail that the Veteran was stationed in USARPAC-Thailand with the 5th Field Hospital from April 26, 1970, to May 6, 1970.  A DD Form 215 (Correction to DD Form 214, Certificate of Release or Discharge From Active Duty) dated in April 2008 notes that the Republic of Vietnam Gallantry Cross with Palm Unit Citation should be added to the Veteran's list of military awards and decorations. 

In February 2008, the National Personnel Records Center (NRPC) indicated that it was unable to determine whether the Veteran served in Vietnam.  In an October 2010 memorandum, the RO noted its determination that there were negative results to develop for Vietnam service and herbicide exposure.  Efforts to obtain information necessary to verify exposure to Agent Orange and service in Vietnam were outlined.  It was noted that information provided by the Veteran was insufficient to show exposure to herbicides or to verify in-country Vietnam service, as it did not provide the approximate date (within a two-month period) of exposure to herbicides or in-country Vietnam service or a detailed description of how the Veteran was exposed to herbicides to allow for meaningful research by U.S. Army and Joint Services Records Research Center (JSRRC) or by the RO's JSRRC Coordinator.  As all efforts to obtain the needed military information had been exhausted, the RO determined that further attempts would be futile and that based on these facts the information was not available. 

In light of the cumulative evidence discussed above, the Board has determined that the Veteran has in fact provided enough supporting details of his alleged service in Vietnam, including the approximate dates, location, and nature of the alleged herbicide exposure, to attempt verification of in-country Vietnam service.  The Veteran has repeatedly indicated that while he was stationed in Thailand, he sometimes volunteered to ride on a medical truck to retrieve wounded soldiers in Vietnam.  As noted above, service personnel records show that the Veteran was stationed in USARPAC-Thailand with the 5th Field Hospital from April 26, 1970, to May 6, 1970, 1970.  The Veteran's 10 day time period in is within the typical 60-day window that JSRRC requires for verification of service in Vietnam.  

On remand, to ensure compliance with VA's duty to assist obligation, the originating agency should refer this matter to JSRRC to attempt to corroborate the Veteran's assertions that he had service in Vietnam.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim.

2.  The RO or the AMC must comply with the evidentiary development provided in M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, Paragraph 10 to verify the Veteran's alleged service in Vietnam.  The Veteran has specifically indicated that he took trips into Vietnam on a medical truck to retrieve wounded servicemen while he was stationed in USARPAC-Thailand with the 5th Field Hospital from April 26, 1970, to May 6, 1970.  The RO or the AMC must send a request to JSRRC to ascertain whether there is any evidence that the Veteran entered Vietnam while he was stationed in Thailand.  All documentation sent and received by the RO or the AMC must be associated with the record.

3.  The RO or the AMC should also undertake any other development it determines to be warranted.

4.  Then, the RO or the AMC should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

